DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner notes that the earliest application in Applicant’s priority chain which mentions the word “flexible” is Application No. 14/584,268 which was filed on December 29, 2014. Since all of claims 2-18 require at the minimum a “flexible housing”, December 29, 2014 is the earliest possible date which Examiner consider is considering as the priority date.

Information Disclosure Statement
The information disclosure statement filed January 23, 2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
 Information Disclosure Statement lists all of the US Pre-Grant Publications in improper form with a backslash in the middle of the number making it impossible to utilize the numbers in their current form. Thus, none of the US Pre-Grant Publications have been considered and Examiner suggests that Applicant resubmit the list of US Pre-Grant Publications in proper form without a backslash in the middle of the number.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6, 8, 12-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bommer et al. US PGPUB 2014/0008989.
Regarding claim 2, Bommer discloses a wireless-power-receiving device [figs. 1 & 4] comprising: 

an antenna array coupled with at least one sidewall of the four sidewalls [pars. 39, 41 & 43-44, antennas 420 may be on up to all 6 surfaces, with the antennas on the surface spaced apart], the antenna array being configured to harvest wireless energy transmitted by a wireless-power- transmitting device [pars. 5, 17, 23, 25, 39 & 43-47; the antenna array harvests energy transmitted by a transmitter 131 and uses it to power the sensor]; and 
rectifying circuitry, coupled to the antenna array, configured to (i) convert the wireless energy harvested by the antenna array into useable power and (ii) provide the useable power to the electronic device [fig. 2, rectifier 220; pars. 5, 17, 23, 25, 39 & 43-47; the antenna array harvests energy transmitted by a transmitter 131, combines and rectifies it and uses it to power the sensor].
Regarding claim 3, Bommer discloses wherein the antenna array includes: 

(ii) a second set of antennas coupled with a second sidewall of the four sidewalls [fig. 4a; pars. 39, 41 & 43-44, antennas 420 may be on up to all 6 surfaces, with the antennas on the surface spaced apart].
Regarding claim 4, Bommer discloses wherein: 
the antenna array includes a plurality of antennas [fig. 4a; pars. 39, 41 & 43-44, antennas 420 may be on up to all 6 surfaces, with the antennas on the surface spaced apart]; and 
at least one distinct antenna from the plurality of antennas is coupled with each sidewall of the four sidewalls [fig. 4a; pars. 39, 41 & 43-44, antennas 420 may be on up to all 6 surfaces, with the antennas on the surface spaced apart].
Regarding claim 5, Bommer discloses wherein: 
each of the four sidewalls includes an inner surface and an outer surface [fig. 4a; pars. 17, 22 & 39; the sidewalls form a cube with an inner cavity, thus inner and outer surfaces]; and
the electronic device, when received by the flexible housing, is adjacent to and in contact with the inner surface of each of the four sidewalls [pars. 17, 22, 25 & 39; the sensor 140 comprises the antennas (par. 25) which are connected to the sidewalls, thus the sensor is adjacent to and in contact with the inner surface of the sidewalls].
Regarding claim 6, Bommer discloses wherein the antenna array is coupled with the inner surface of the at least one sidewall [pars. 17, 22, 25 & 39; the sensor 140 
Regarding claim 8, Bommer discloses wherein the flexible housing is made from a dielectric material [par. 18, paint; par. 54, plastic].
Regarding claim 12, Bommer discloses wherein: the antenna array includes a plurality of patch antennas [par. 43-44]; and each of the plurality of patch antennas has the same orientation [pars. 39 & 41; “antennas” can be on all six surfaces and spaced apart by ¼ to ½ wavelength, thus on the same surface and in the same orientation]..
Regarding claim 13, Bommer discloses wherein patch antennas in the plurality of patch antennas are equally spaced apart [par. 39, spaced apart by ½ or ¼ wavelength; par. 43-44, patch antennas].
Regarding claim 16, Bommer discloses wherein: 
the antenna array includes a plurality of antennas [fig. 4a; pars. 39, 41 & 43-44, antennas 420 may be on up to all 6 surfaces, with the antennas on the surface spaced apart]; and 
a number of antennas composing the plurality of antennas is selected based on a size of the electronic device [par. 39, the antennas have a specific spacing, thus the number composing the plurality of antennas is based on the size of the device].
Regarding claim 17, Bommer discloses wherein at least one antenna in the plurality of antennas has a polarization that differs from at least one other antenna in the plurality of antennas [par. 23, 30, 35 & 39; harvesting energy from multiple directions and orientations using orthogonal antennas].
Regarding claim 18, Bommer discloses further comprising a communications component coupled with the flexible housing [fig. 2, transceiver 250].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bommer et al. US PGPUB 2014/0008989 in view of Kirby et al. US PGPUB 2010/0201311.
Regarding claim 7, Bommer does not explicitly disclose an output that connects the rectifying circuitry with a battery of the electronic device. Examiner notes that though Bommer indicates fuel tanks cannot contain battery, Bommer’s system is not limited to fuel tanks [pars. 52-53 & 66-70].
However, Kirby discloses a wireless charging system [abs.] comprising an output that connects the rectifying circuitry with a battery of the electronic device [par. 46].

Regarding claim 9, Bommer does not explicitly disclose wherein: the wireless energy transmitted by the wireless-power-transmitting device is radio- frequency (RF) waves; and the dielectric material of the flexible housing is an RF transparent material.
However, Kirby discloses a wireless charging system [abs.] wherein: the wireless energy transmitted by the wireless-power-transmitting device is radio- frequency (RF) waves [pars. 66-67]; and the dielectric material of the flexible housing is an RF transparent material [pars. 103-105, & 149-154; the antennas 402 may be attached to an exterior surface of the container, thus the material of the housing is transparent to at least some RF for power to be repeated by the antennas 402].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bommer to further include wherein: the wireless energy transmitted by the wireless-power-transmitting device is radio- frequency (RF) waves; and the dielectric material of the flexible housing is an RF transparent material for the purpose of using a standard frequency band, as taught by Kirby (pars. 66-67).
Regarding claim 10, Bommer does not explicitly disclose wherein the flexible housing is a laptop cover, a camera cover, a GPS cover, a tablet cover, or a mobile phone cover.
However, Kirby discloses a wireless charging system [abs.] wherein the flexible housing is a laptop cover, a camera cover, a GPS cover, a tablet cover, or a mobile 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bommer to further include wherein the flexible housing is a laptop cover, a camera cover, a GPS cover, a tablet cover, or a mobile phone cover for the purpose of providing power to a user device, as taught by Kirby (par. 125).
Regarding claim 11, Bommer does not explicitly disclose wherein the rectifying circuity is connected to a power converter that is configured to provide a constant voltage output to the electronic device.
However, Kirby discloses a wireless charging system [abs.] wherein the rectifying circuity is connected to a power converter that is configured to provide a constant voltage output to the electronic device [fig. 11, rectifier 308 is connected to DC-DC converter which provides a voltage compatible with device 350, including by using a “regulator”; par. 73].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bommer to further include wherein the rectifying circuity is connected to a power converter that is configured to provide a constant voltage output to the electronic device for the purpose of providing a compatible voltage for the receiving device, as taught by Kirby (par. 73).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bommer et al. US PGPUB 2014/0008989 in view of Kirby et al. US PGPUB 2010/0201311.
Regarding claim 14, Bommer discloses wherein the patch antennas are spaced apart by a distance ranging from approximately 5 mm to 12 mm.
However, Examiner takes Official Notice that it is well known in the wireless charging arts to space patch antennas by a distance of 7 mm, and thus in a range from approximately 5 mm to 12 mm, i.e. in an array. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Bommer to further include wherein the patch antennas are spaced apart by a distance ranging from approximately 5 mm to 12 mm for the purpose of placing the antennas in an array, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Official Notice as taken and applied in claim 14 discloses wherein the patch antennas are spaced apart by 7 mm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859